DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20140323048 A1) in view of Yang et al (US 20160094934 A1).
Regarding claims 1, 5, Kang discloses a communication method (figs. 8-9), applied to a first device (first electronic device 100; paragraph 0051), comprising: in response to detecting a first signal of a second device (second electronic device 200; detect a response to the transmitted signal; electronic device paragraph 0051), determining (determine whether to join the communication service whenever the broadcast signal such as the first advertising packet is received, the second electronic device 200 may further include a separate signal detection module; paragraph 0057-0058) a signal strength between the first device and the second device (each second electronic device may calculate the pathloss from the first electronic device 100 and the other corresponding electronic device using the Received Signal Strength Indicator and the transmission power information on the first advertising packet; in addition, electronic device is detected via a user interface; sensor detects the state of the first electronic device 100 and generates a corresponding signal to the control unit 130; paragraph 0008, 0070, 0099); and in response to that the signal strength (predetermined threshold; when the first communication unit 710 is activated to scan around for signals, the signal detection module calculates the RSSI or pathloss of the received signal; paragraph 0079, 0115, 0149), triggering establishment of a connection with the second device (the control unit 130 also control the first electronic device to negotiate the second radio communication mode for establishing a connection with the at least one target electronic device through the first communication mode data channel; furthermore, the first electronic device 100 may transmit the communication connection request message to the target electronic device supporting the second radio communication mode in the second radio communication mode; paragraph 0079, 0086).
However, Kang does not specifically disclose the features of triggering establishment of a connection with the second device, in response to the signal strength reaches a preset signal strength threshold.
On the other hand, Yang et al, from the same field of endeavor, discloses the features of triggering establishment of a connection (establish a connection between electronic devices, after receiving an advertising packet from another electronic device; paragraph 0006-0007) with the second device (electronic device 112; an electronic device compares a performance metric associated with the communication with the other electronic device with a threshold value ; paragraph 0013, 0023), when the signal strength reaches a preset signal strength threshold (compares performance metrics associated with the communication with the set of one or more additional electronic devices with the threshold value; identifies at least a subset of the set of one or more additional electronic devices based on the comparisons; and repeats the providing of the pairing-intent information; paragraph 0011, 0113, 0032). Furthermore, the electronic device 112 detects an advertisement from input device 110, electronic device 112 may confirm that input device 110 is in proximity to electronic device 112 by comparing a performance metric associated with the communication between input device 110 and electronic device 112 to a threshold value. Note that a received signal strength indicator may be compared to the threshold value (paragraph 0031, 0034, 0040). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made to apply the technique of Yang to the communication system of Kang in order to provide a command to an electronic device to transition to a discovery mode and facilitate wireless proximity pairing.
 	Regarding claim 2, Kang as modified discloses a communication method (figs. 8-9), applied to a first device (first electronic device 100; paragraph 0051), further comprising: in response to the establishment of the connection between the first device and the second device, triggering data transmission with the second device (the control unit 130 control the first electronic device to negotiate the second radio communication mode for establishing a connection with the at least one target electronic device through the first communication mode data channel; furthermore, the first electronic device 100 may transmit the communication connection request message to the target electronic device supporting the second radio communication mode in the second radio communication mode; paragraph 0079, 0086).
Regarding claim 3, Kang as modified discloses a communication method (figs. 8-9), applied to a first device (first electronic device 100; paragraph 0051), wherein establishing the connection with the second device comprises: performing role negotiation with the second device during establishing the connection with the second device (the control unit 130 controls to receive the communication service on the second radio communication mode link) ; and performing data transmission with the second device comprises: performing data transmission with the second device according to a role as negotiated (the control unit 130 checks the communication link or communication service quality periodically and controls to maintain the communication service quality above a predetermined level ; paragraph 0083- 0084)
Regarding claim 4, Kang as modified discloses a communication method (figs. 8-9), applied to a first device (first electronic device 100; paragraph 0051), wherein the preset signal strength threshold is preset according to a signal strength between the first device and the second device (each second electronic device may calculate the pathloss from the first electronic device 100 and the other corresponding electronic device using the Received Signal Strength Indicator and the transmission power information on the first advertising packet; in addition, electronic device is detected via a user interface; sensor detects the state of the first electronic device 100 and generates a corresponding signal to the control unit 130; paragraph 0008, 0070, 0099) when the first device is at a preset distance from the second device (when the first communication unit 710 is activated to scan around for signals, the signal detection module calculates the RSSI or pathloss of the received signal ; paragraph 0070, 0115).
   	Regarding claims 7, 10, 11, Kang discloses an electronic device (first electronic device 100; paragraph 0051), comprising: a processor (130); and a memory (150) storing instructions executable by the processor, wherein the processor is configured to run the executable instructions (paragraph 0054, 0063)  to: in response to detecting a first signal of a second device (second electronic device 200; detect a response to the transmitted signal; electronic device paragraph 0051), determine (determine whether to join the communication service whenever the broadcast signal such as the first advertising packet is received, the second electronic device 200 may further include a separate signal detection module; paragraph 0057-0058) a signal strength between the first device and the second device (each second electronic device may calculate the pathloss from the first electronic device 100 and the other corresponding electronic device using the Received Signal Strength Indicator and the transmission power information on the first advertising packet; in addition, electronic device is detected via a user interface; sensor detects the state of the first electronic device 100 and generates a corresponding signal to the control unit 130; paragraph 0008, 0070, 0099);  and in response to the signal strength (predetermined threshold; when the first communication unit 710 is activated to scan around for signals, the signal detection module calculates the RSSI or pathloss of the received signal; paragraph 0079, 0115, 0149), trigger establishment of a connection with the second device (the control unit 130 also control the first electronic device to negotiate the second radio communication mode for establishing a connection with the at least one target electronic device through the first communication mode data channel; furthermore, the first electronic device 100 may transmit the communication connection request message to the target electronic device supporting the second radio communication mode in the second radio communication mode; paragraph 0079, 0086). 
However, Kang does not specifically disclose the features of triggering establishment of a connection with the second device, in response to the signal strength reaches a preset signal strength threshold.
On the other hand, Yang et al, from the same field of endeavor, discloses the features of triggering establishment of a connection (establish a connection between electronic devices, after receiving an advertising packet from another electronic device; paragraph 0006-0007) with the second device (electronic device 112; an electronic device compares a performance metric associated with the communication with the other electronic device with a threshold value ; paragraph 0013, 0023), when the signal strength reaches a preset signal strength threshold (compares performance metrics associated with the communication with the set of one or more additional electronic devices with the threshold value; identifies at least a subset of the set of one or more additional electronic devices based on the comparisons; and repeats the providing of the pairing-intent information; paragraph 0011, 0113, 0032). Furthermore, the electronic device 112 detects an advertisement from input device 110, electronic device 112 may confirm that input device 110 is in proximity to electronic device 112 by comparing a performance metric associated with the communication between input device 110 and electronic device 112 to a threshold value. Note that a received signal strength indicator may be compared to the threshold value (paragraph 0031, 0034, 0040). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made to apply the technique of Yang to the communication system of Kang in order to provide a command to an electronic device to transition to a discovery mode and facilitate wireless proximity pairing. 
	Regarding claim 8, Kang as modified discloses a communication method (figs. 8-9), applied to a first device (first electronic device 100; paragraph 0051), wherein the processor is further configured to run the executable instructions to: in response to the establishment of the connection between the first device and the second device, trigger data transmission with the second device (the control unit 130 also control the first electronic device to negotiate the second radio communication mode for establishing a connection with the at least one target electronic device through the first communication mode data channel; furthermore, the first electronic device 100 may transmit the communication connection request message to the target electronic device supporting the second radio communication mode in the second radio communication mode; paragraph 0079, 0086).
	Regarding claim 9, Kang as modified discloses a communication method (figs. 8-9), applied to a first device (first electronic device 100; paragraph 0051), wherein the processor configured to establish the connection with the second device is further configured to: perform role negotiation with the second device during establishing the connection with the second device; and wherein the processor configured to perform data transmission with the second device is further configured to: perform data transmission with the second device according to a role as negotiated (paragraph 0055-0056).  
	Regarding claim 13, Kang discloses an electronic device (first electronic device 100; paragraph 0051), comprising: a processor (130); and a memory  (150) storing instructions executable by the processor, wherein the processor is configured to run the executable instructions (paragraph 0054, 0063) to: broadcast a first signal (determine whether to join the communication service whenever the broadcast signal such as the first advertising packet is received, the second electronic device 200 may further include a separate signal detection module; paragraph 0057-0058); and establish a connection with a first device in response to a connection request (establishing a connection with the at least one target electronic device through the first communication mode data channel; furthermore, the first electronic device 100 may transmit the communication connection request message to the target electronic device supporting the second radio communication mode in the second radio communication mode; paragraph 0079, 0086) triggered by that a signal strength between the first device and the second device (each second electronic device may calculate the pathloss from the first electronic device 100 and the other corresponding electronic device using the Received Signal Strength Indicator and the transmission power information on the first advertising packet; in addition, electronic device is detected via a user interface; sensor detects the state of the first electronic device 100 and generates a corresponding signal to the control unit 130; paragraph 0008, 0070, 0099). 
However, Kang does not specifically disclose the features of triggering establishment of a connection with the first device, and the second device reaches a preset signal strength threshold.
On the other hand, Yang et al, from the same field of endeavor, discloses the features of triggering establishment of a connection (establish a connection between electronic devices, after receiving an advertising packet from another electronic device; paragraph 0006-0007) with the second device (electronic device 112; an electronic device compares a performance metric associated with the communication with the other electronic device with a threshold value ; paragraph 0013, 0023), when the signal strength reaches a preset signal strength threshold (compares performance metrics associated with the communication with the set of one or more additional electronic devices with the threshold value; identifies at least a subset of the set of one or more additional electronic devices based on the comparisons; and repeats the providing of the pairing-intent information; paragraph 0011, 0113, 0032). Furthermore, the electronic device 112 detects an advertisement from input device 110, electronic device 112 may confirm that input device 110 is in proximity to electronic device 112 by comparing a performance metric associated with the communication between input device 110 and electronic device 112 to a threshold value. Note that a received signal strength indicator may be compared to the threshold value (paragraph 0031, 0034, 0040). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made to apply the technique of Yang to the communication system of Kang in order to provide a command to an electronic device to transition to a discovery mode and facilitate wireless proximity pairing.
	Regarding claim 14, Kang discloses an electronic device (first electronic device 100; paragraph 0051), wherein the processor configured to establish the connection with the first device is further configured to perform role negotiation with the first device during establishing the connection with the first device. and wherein the processor is further configured to run the executable instructions to perform data transmission with the first device (the control unit 130 also control the first electronic device to negotiate the second radio communication mode for establishing a connection with the at least one target electronic device through the first communication mode data channel; furthermore, the first electronic device 100 may transmit the communication connection request message to the target electronic device supporting the second radio communication mode in the second radio communication mode; paragraph 0079, 0086) according to a role as negotiated  (paragraph 0055-0056).
Allowable Subject Matter
Claims 6, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641